DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-8, 10-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLay (US 2008/0285578 A1) and Yang (US 2020/0412833 A1) in view of Paramasivam (US 20170317932 A1)

Regarding claim 1, DeLay (US 2008/0285578 A1)  teaches a method comprising:
receiving, by a network device intermediary between a client device and a server,  metadata of an application hosted on the server and accessible by the client device (see para 0024 “the system 100 also includes a router 18 that is programmed and/or to route packets from the source 12 to the clients 14.”; para 0023 “the source can include server”; see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”; see para 0052 “each packet containing the metadata (e.g., the category ID) for the category of the program that was selected”)[ since source includes server and source transmit metadata of program in data packets; program is interpreted as application and since metadata is associated with program, therefore it is interpreted to be metadata of the application; router is interpreted as network device] ;
receiving, by the network device, an identifier, the identifier configured to enable the client device to access web content from a web server  (see para 0028 “For instance each version or category of a given program can have a unique identifier for use within the system 10….The unique identifier can correspond to metadata in each of the data packets for the given program”; para 0023 “The source 12 can include a server that is programmed and/or configured to select and serve the media information content” ;  see para 0024 “The router 18 can be any device or circuitry programmed and configured to forward the data packets from the media source 12 across the network 16 toward their destination(s)…Various network architectures and protocols can be implemented to enables transmission of the media content as packets, such as including internet protocol (IP)”)[ since the media contents are  being receiving as internet packets, therefore, it is interpreted to be web content and since server in source 12 is outputting media content as IP packet , therefore, it is implicit that the server in the source 12 is a web server];
determining, by the network device according to the received metadata, an allocation of network resources to access the web content from the web server (see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets into a high priority output queue”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”)[ adjust the bandwidth for program based on category ID is interpreted as determining resource based on metadata ; category ID is interpreted as metadata] ; and
providing, by the network device, network resources to the client device to access the web content via the network device based on the determined allocation of network resources. ( see  para 0057 “By way of example, if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets” para 0074“distribution rules that are employed by the router 310 for allocating resources and bandwidth for the respective categories”) [ since clients are receiving program based on resources allocated by router, therefore it implies clients are provided with these resources in order to  receive the program/ content”]
	Delay teaches receiving the identifier to access web content from a web server However, Delay doesn’t teach receiving the identifier configured to redirect the client device to access web server via the network device. 
Delay teaches determining, by the network device according to the received metadata, an allocation of network resources to access the web content, however it doesn’t teach determining an allocation of network resources to the client device to be redirected, via the identifier, to access the web content from the web server.
DeLay  teaches receiving from server but doesn’t teach receiving from a delivery agent. 
see para 0070  “The UP 103 receives, from the first server 108, a message comprising a redirection parameter.”; “the set of redirection parameters include a set of one or more HTTP status codes.” Table 6 shows redirect information parameter that has URI;  see para 0035 “the redirect message is an HTTP message that includes a 302 status code and a URI pointing to the second server.”) 
determining an allocation of network resources to the client device to be redirected, via the identifier, to access the web content from the web server (see para 0071 “Triggered by the received message in step 403, the UP 103 determines that the traffic should be redirected.” See para 0072 “[0072] The UP 103 redirects traffic” see para 0035 “the redirect message is an HTTP message that includes a 302 status code and a URI pointing to the second server.”[ since URI provides identification of the resource based on which UP interpreted to be network device is redirecting traffic. Since URI is providing resource indicator and UP redirects traffic based on that so it implies UP (i.e. network device) is allocating resource based on URI to redirect the traffic to the second server.]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining an allocation of network resources to the client device to be redirected, via the identifier in the system of DeLay. The motivation is to redirect application traffic (Yang: see para 0011)
DeLay  teaches receiving from sever but doesn’t teach receiving from a delivery agent. 
(See para 0071 “a server 106 includes an application delivery system 190 for delivering a computing environment or an application.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a delivery agent in the server in the system of DeLay. The motivation is to execute the application (Paramasivam: See para 0077)

Regarding claim 14, DeLay teaches a network device (see para 0024 “router 18”)  comprising:
At least one processor (See para 0024 “router 18”)[ routers are known in the art to have a processor] configured to:
receive, metadata of an application hosted on the server and accessible by the client device (see para 0024 “the system 100 also includes a router 18 that is programmed and/or to route packets from the source 12 to the clients 14.”; para 0023” the source can include server”; see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”; see para 0052 “each packet containing the metadata (e.g., the category ID) for the category of the program that was selected”)[ since source includes server and source transmit metadata of program in data packets, the transmitter of source is interpreted as delivery agent; program is interpreted as application and since metadata is associated with program, therefore it is interpreted to be metadata of the application; router is interpreted as network device] ;
receive, an identifier, the identifier configured to enable the client device to access web content from a web server (see para 0028 “For instance each version or category of a given program can have a unique identifier for use within the system 10….The unique identifier can correspond to metadata in each of the data packets for the given program”; para 0023 “The source 12 can include a server that is programmed and/or configured to select and serve the media information content” ;  see para 0024 “The router 18 can be any device or circuitry programmed and configured to forward the data packets from the media source 12 across the network 16 toward their destination(s)…Various network architectures and protocols can be implemented to enables transmission of the media content as packets, such as including internet protocol (IP)”)[ since the media contents are  being receiving as internet packets, therefore, it is interpreted to be web content and since server in source 12 is outputting media content as IP packet , therefore, it is implicit that the server in the source 12 is a web server];
determine, according to the received metadata, an allocation of network resources to access the web content from the web server (see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets into a high priority output queue”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”) ; and
provide network resources to the client device to access the web content via the network device based on the determined allocation of network resources. ( see  para 0057 “By way of example, if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets” para 0074“distribution rules that are employed by the router 310 for allocating resources and bandwidth for the respective categories”) [ since clients are receiving program based on resources allocated by router, therefore it implies clients are provided with these resources in order to  receive the program/ content”]
	Delay teaches receive the identifier to access web content from a web server However, Delay doesn’t teach receive the identifier configured to redirect the client device to access web server via the network device. 
Delay teaches determine, by the network device according to the received metadata, an allocation of network resources to access the web content, however it doesn’t teach determining an allocation of network resources to the client device to be redirected, via the identifier, to access the web content from the web server.
DeLay  teaches receive from server but doesn’t teach receive from a delivery agent. 
see para 0070  “The UP 103 receives, from the first server 108, a message comprising a redirection parameter.”; “the set of redirection parameters include a set of one or more HTTP status codes.” Table 6 shows redirect information parameter that has URI;  see para 0035 “the redirect message is an HTTP message that includes a 302 status code and a URI pointing to the second server.”) 
Determine an allocation of network resources to the client device to be redirected, via the identifier, to access the web content from the web server (see para 0071 “Triggered by the received message in step 403, the UP 103 determines that the traffic should be redirected.” See para 0072 “[0072] The UP 103 redirects traffic” see para 0035 “the redirect message is an HTTP message that includes a 302 status code and a URI pointing to the second server.”[ since URI provides identification of the resource based on which UP interpreted to be network device is redirecting traffic. Since URI is providing resource indicator and UP redirects traffic based on that so it implies UP (i.e. network device) is allocating resource based on URI to redirect the traffic to the second server.]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining an allocation of network resources to the client device to be redirected, via the identifier in the system of DeLay. The motivation is to redirect application traffic (Yang: see para 0011)
DeLay  teaches receive from sever but doesn’t teach receive from a delivery agent. 
(See para 0071 “a server 106 includes an application delivery system 190 for delivering a computing environment or an application.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a delivery agent in the server in the system of DeLay. The motivation is to execute the application (Paramasivam: See para 0077)

Regarding claim 20, DeLay teaches a non-transitory computer readable medium storing program instructions for causing one or more processors  (see para 0020 “Furthermore, portions of the invention may be a computer program product on a computer-usable storage medium having computer readable program code on the medium”; para 0021 “These computer-executable instructions may be provided to one or more processor of a general purpose computer, .., such that the instructions, which execute via the processor.”) to:
receive, by a network device intermediary between a client device and a server,  metadata of an application hosted on the server and accessible by the client device (see para 0024 “the system 100 also includes a router 18 that is programmed and/or to route packets from the source 12 to the clients 14.”; para 0023” the source can include server”; see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”; see para 0052 “each packet containing the metadata (e.g., the category ID) for the category of the program that was selected”)[ since source includes server and source transmit metadata of program in data packets, the transmitter of source is interpreted as delivery agent; program is interpreted as application and since metadata is associated with program, therefore it is interpreted to be metadata of the application; router is interpreted as network device] ;
receive, by the network device, an identifier, the identifier configured to enable the client device to access web content from a web server  (see para 0028 “For instance each version or category of a given program can have a unique identifier for use within the system 10….The unique identifier can correspond to metadata in each of the data packets for the given program”; para 0023 “The source 12 can include a server that is programmed and/or configured to select and serve the media information content” ;  see para 0024 “The router 18 can be any device or circuitry programmed and configured to forward the data packets from the media source 12 across the network 16 toward their destination(s)…Various network architectures and protocols can be implemented to enables transmission of the media content as packets, such as including internet protocol (IP)”)[ since the media contents are  being receiving as internet packets, therefore, it is interpreted to be web content and since server in source 12 is outputting media content as IP packet , therefore, it is implicit that the server in the source 12 is a web server];
determine, by the network device according to the received metadata, an allocation of network resources to access the web content from the web server (see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets into a high priority output queue”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”) ; and
provide, by the network device, network resources to the client device to access the web content via the network device based on the determined allocation of network resources. ( see  para 0057 “By way of example, if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets” para 0074“distribution rules that are employed by the router 310 for allocating resources and bandwidth for the respective categories”) [ since clients are receiving program based on resources allocated by router, therefore it implies clients are provided with these resources in order to  receive the program/ content”]

Delay teaches determine, by the network device according to the received metadata, an allocation of network resources to access the web content, however it doesn’t teach determine an allocation of network resources to the client device to be redirected, via the identifier, to access the web content from the web server.
DeLay  teaches receive from server but doesn’t teach receive from a delivery agent. 
Yang teaches receive the identifier configured to redirect the client device to access web server via the network device (see para 0070  “The UP 103 receives, from the first server 108, a message comprising a redirection parameter.”; “the set of redirection parameters include a set of one or more HTTP status codes.” Table 6 shows redirect information parameter that has URI;  see para 0035 “the redirect message is an HTTP message that includes a 302 status code and a URI pointing to the second server.”) 
determine an allocation of network resources to the client device to be redirected, via the identifier, to access the web content from the web server (see para 0071 “Triggered by the received message in step 403, the UP 103 determines that the traffic should be redirected.” See para 0072 “[0072] The UP 103 redirects traffic” see para 0035 “the redirect message is an HTTP message that includes a 302 status code and a URI pointing to the second server.”[ since URI provides identification of the resource based on which UP interpreted to be network device is redirecting traffic. Since URI is providing resource indicator and UP redirects traffic based on that so it implies UP (i.e. network device) is allocating resource based on URI to redirect the traffic to the second server.]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining an allocation of network resources to the client device to be redirected, via the identifier in the system of DeLay. The motivation is to redirect application traffic (Yang: see para 0011)
DeLay  teaches receive from sever but doesn’t teach receive from a delivery agent. 
Paramasivam teaches receiving from a delivery agent.  (See para 0071 “a server 106 includes an application delivery system 190 for delivering a computing environment or an application.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a delivery agent in the server in the system of DeLay. The motivation is to execute the application (Paramasivam: See para 0077)


Regarding claim 2, DeLAy teaches wherein the metadata comprises at least one of: an identification of the application, or interaction data indicative of user interaction with the application (see para 0052 “each packet containing the metadata (e.g., the category ID) for the category of the program that was selected”).[ metadata is category ID of the program, where program is interpreted as application]

(See para 0052 “each program having a given category can be assigned a unique identifier within the system, such as a uniform resource indicator (URI) or a uniform resource locator (URL)”; see para 0055 “The router 126, for example, is programmed with a packet sniffer that is operative to detect the category identifiers 110 in each packet.”)[ since each packet includes a category identifier, therefore every time packet is received and category identifier is detected, each packet is interpreted to include a updated/ different/ new metadata of its own]

Regarding claim 15, DeLay teaches wherein the at least one processor is configured to receive the URL by receiving updated metadata from the delivery agent that includes a uniform resource locator (URL) (See para 0052 “each program having a given category can be assigned a unique identifier within the system, such as a uniform resource indicator (URI) or a uniform resource locator (URL)”; see para 0055 “The router 126, for example, is programmed with a packet sniffer that is operative to detect the category identifiers 110 in each packet.”).

Regarding claim 6, DeLay teaches determining the allocation of network resources comprises determining, by the network device according to the received metadata, at least one rule for allocating network resources for accessing the web content from the web server (see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets.”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”)[assigning increased bandwidth to high priority category is interpreted as rule]
.
Regarding claim 7, DeLay teaches wherein the at least one rule for allocating network resources for accessing the web content from the web server comprises at least one of: a firewall rule or a quality-of-service (QoS) rule (see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets.”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”)[assigning increased bandwidth to high priority category is interpreted as Qos rule]

Regarding claim 8, DeLay teaches wherein applying the allocation of network resources comprises applying, by the network device, the at least one rule for allocating network resources for the client device to access the web content via the network device. (see para 0061 “The router 200 receives data packets from a source of multimedia programming, such as a server or other source as described herein. The router 200 is programmed to analyze predetermined content (e.g., metadata) in each of the data packets and to perform content-based routing according to the content that is analyzed”; see para 0058 “. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”)[assigning increased bandwidth to high priority category is interpreted as a rule for allocating resource/ bandwidth to client to receive content]

Regarding claim 10, DeLay teaches further comprising causing the web content and data of the application to be rendered at the client device.  (See para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata based on which the router 18 controls routing of the data packet from the router to the client(s) 14”)[  data packets of program includes content of program interpreted to be web content and the metadata is interpreted to be data of the application/ program and these data packets are delivered to the client device]

Regarding claim 11, DeLay teaches further comprising causing the web content to be integrated with the data of the application for rendering at the client device. (See para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata based on which the router 18 controls routing of the data packet from the router to the client(s) 14”)[  data packets of program includes content of program interpreted to be web content and the metadata is interpreted to be data of the application/ program and these data packets are delivered to the client device]

Regarding claim 12, DeLay teaches further comprising receiving, by the network device intermediary, from a workspace application of the client device, metadata about activity at the client device (see para 0036 “The content header or metadata further can be analyzed (e.g., by the router and/or by the control system) over a period of time to ascertain viewing patterns for programs and subscribers”; see para 0077 “The pattern detector 336 thus can determine patterns in program content being distributed as well as patterns associated with program demand by one or more subscribers”).

(see para 0036 “The content header or metadata further can be analyzed (e.g., by the router and/or by the control system) over a period of time to ascertain viewing patterns for programs and subscribers as well as monitor resource utilization for the network as well as for respective clients 14. Additional rules can be designed to trigger or adjust how data packets for programs are distributed in the system 10 based on the patterns determined from analyzing such content”; see para 0058 “also adjust the bandwidth for a given program according to the category ID in the data packets for such program.)[ rule designed for the data packets for program transmission based on viewing pattern of subscriber (determined through metadata) is interpreted as  rule for allocating resources based on metadata relevant to viewing pattern (where viewing pattern is interpreted as activity)

Regarding claim 18, DeLay teaches wherein the at least one processor is configured to determine the allocation of network resources, by determining, according to the received metadata, at least one rule for allocating network resources for accessing the web content from the web server (see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets.”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”)[assigning increased bandwidth to high priority category is interpreted as rule] and 
wherein the at least one rule for allocating network resources for accessing the web content from the web server comprises at least one of: a firewall rule or a quality-of-service (QoS) rule(see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets.”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”)[assigning increased bandwidth to high priority category is interpreted as Qos rule].


Paramsivam teaches the network device supports at least one virtual channel of the application, each virtual channel for communicating a corresponding stream of packets. (See para 0072 “ the appliance 200 provides a secure virtual private network connection from a first network 104 of the clinet 102 to the second network 104’ of the server 106, such as SSL VPN connection.”; (See para 0005 “A device intermediary to the servers of the cloud environment and client devices, such as an application delivery controller (ADC), can facilitate providing or delivering the services provided by the cloud environment”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing of invention to combine the network device supporting a plurality of virtual channels of the application to communicate the at least one stream of packets in the system of DeLay. The motivation is to communication via VPN (Parasivam: see para 0259)

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLay (US 2008/0285578 A1) and Yang (US 2020/0412833 A1) in view of Paramasivam (US 20170317932 A1) and further in view of Coleman (US 2007/0046980 A1).


Coleman (US 2007/0046980 A1) teaches receiving, by the network device, the metadata of the application via a virtual channel separate from the at least one virtual channel, or via a cloud service or another network device.  (See para 0006 “a separate channel or virtual channel may be implemented to provide metadata information…..the graphics stream, are transmitted over a channel separate from the virtual channel in which metadata is transmitted”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the receiving metadata of the application via a separate virtual channel. The motivation is to transmit stream in a different virtual channel (Coleman: See para 0006)

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLay (US 2008/0285578 A1) and Yang (US 2020/0412833 A1) in view of Paramasivam (US 20170317932 A1) and further in view of Ruge (US 2017/0078406 A1)

Regarding claim 5 and 17, DeLay doesn’t teach wherein a URL-redirection request including the identifier is transmitted via a first virtual channel of the at least one virtual channel, from the delivery agent to the client device, the URL-redirection request causing the client device to access the web content from the web server. (see  fig. 7. Step 30 Redirect connection message being sent from browsing service to user;  para 0122 “the remote browsing service 704 may redirect the connection to the requested URI in block 730, and the user browser 702 may establish a non-secure browsing session with the requested URI in block 732.”)[ remote browsing service is interpreted as server transmitting URL redirection message to client]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine a URL-redirection request from the delivery agent to the client device in the system of modified DeLay. The motivation is to establish connection with the request URI (Ruge: See para 0122)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416